DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities: Lines 3, 4, 5, 7, 9 and 10 of claim 16 recite, in part, “receiving”, “detecting”, “determining”, “determining”, “generating” and “transmitting”, respectively, which appear to be grammatical errors in view of line 2 of the claim. The Examiner suggests amending the lines 3, 4, 5, 7, 9 and 10 of claim 16 to --receive--, --detect--, --determine--, --determine--, --generate-- and --transmit--, respectively, in order to improve the clarity and precision of the claim.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Claim 18 does not end in a period, see MPEP § 608.01(m). Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Claim 19 does not end in a period, see MPEP § 608.01(m). Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a first computing device configured to: receive…” in claims 1, 2 and 5 - 7.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 15 and 17 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the arrival message indicting the first object or the second object" in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the arrival message indicting the first object or the second object" in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claims 17 - 20 each recite the limitations “The computer-readable storage medium of claim 15”, “the executable instructions” and “the one or more processors” in lines 1 - 2. There is insufficient antecedent basis for these limitations in the claims. The Examiner notes that it appears as though the Applicant intended for claims 17 - 20 to each depend from claim 16 instead of claim 15. For purposes of examination, the Examiner will treat claims 17 - 20 as if they were dependent upon claim 16. Appropriate correction is required. 
Claim 20, as best understood by the Examiner and being treated as being dependent upon claim 16, recites the limitation “the first object” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 20, as best understood by the Examiner and being treated as being dependent upon claim 16, recites the limitation “the second object” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 20, as best understood by the Examiner and being treated as being dependent upon claim 16, recites the limitation “the arrival message indicting the first object or the second object” in line 9. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 8 and 10 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burry et al. U.S. Publication No. 2017/0323370 A1 in view of Chaudhry et al. U.S. Publication No. 2018/0012463 A1.

-	With regards to claims 1, 10 and 16, Burry et al. disclose a system, method and non-transitory, computer-readable storage medium comprising executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Burry et al., Figs. 2, 12 & 13, Pg. 1 ¶ 0006 - 0008, Pg. 2 ¶ 0010 - 0011 and 0030, Pg. 3 ¶ 0032, Pg. 5 ¶ 0049 - 0050 and 0052 - 0054, Pg. 5 ¶ 0061 - Pg. 6 ¶ 0063) comprising: a first computing device (Burry et al., Figs. 2, 12 & 13, Pg. 2 ¶ 0010 - 0011, Pg. 2 ¶ 0030 - Pg. 3 ¶ classification corresponding to the at least one area of the at least one image based on the detected at least one object and a predefined class; (Burry et al., Fig. 3, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0045 - 0046) generate an arrival message based on the determined classification; (Burry et al., Figs. 3 - 5, Pg. 3 ¶ 0037 - Pg. 4 ¶ 0044) and transmit the arrival message to a second computing device. (Burry et al., Figs. 2 - 5, 8 & 11 - 14, Pg. 3 ¶ 0031, Pg. 3 ¶ 0037 - Pg. 4 ¶ 0044, Pg. 5 ¶ 0050 - 0054) Burry et al. fail to disclose explicitly determining a value corresponding to the at least one area of the at least one image based on the detected at least one object and a predefined class; and generating a message based on the determined value. Pertaining to analogous art, Chaudhry et al. disclose a first computing device (Chaudhry et al., Figs. 2, 5 - 7A, 9 - 11A, 12A & 12B, Pg. 1 ¶ 0006 - Pg. 2 ¶ 0013, Pg. 4 ¶ 0060, Pg. 8 ¶ 0086 - 0088, Pg. 9 ¶ 0090 and 0093, Pg. 10 ¶ 0112, Pg. 11 ¶ 0130) configured to: receive data comprising at least one image from an imaging device; (Chaudhry et al., Figs. 11A, 12A, 12B & 17A, Pg. 

-	With regards to claims 2 and 11, Burry et al. in view of Chaudhry et al. disclose the system and method of claims 1 and 10, respectively, wherein the first computing device is further configured to classify the at least one object in the at least one image. (Burry et al., Fig. 3, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0045 - 0046) In addition, analogous art Chaudhry et al. disclose classifying the at least one object in the at least one image. (Chaudhry et al., Figs. 7A, 7C, 11A, 11B, 12A, 12B & 17A - 18, Pg. 11 ¶ 0123, Pg. 12 ¶ 0134, Pg. 13 ¶ 0144 - 0148, Pg. 17 ¶ 0199, Pg. 28 ¶ 0283, Pg. 33 ¶ 0320, Pg. 39 ¶ 0365 - 0368, Pg. 42 ¶ 0388 - Pg. 43 ¶ 0391) 

-	With regards to claims 3 and 12, Burry et al. in view of Chaudhry et al. disclose the system and method of claims 2 and 10, respectively, further comprising determining whether the at least one object is classified as the value corresponding to the at least one area of the at least one image. Pertaining to analogous art, Chaudhry et al. disclose wherein determining the value corresponding to the at least one area of the at least one image comprises determining whether the at least one object is classified as the predefined class. (Chaudhry et al., Figs. 7C, 12B, 14A - 14C & 17A - 18, Pg. 17 ¶ 0199, Pg. 28 ¶ 0283, Pg. 35 ¶ 0335, Pg. 37 ¶ 0353 - 0354, Pg. 38 ¶ 0357 - 0359, Pg. 39 ¶ 0367 - 0368, Pg. 40 ¶ 0375, Pg. 41 ¶ 0382 - Pg. 42 ¶ 0384, Pg. 42 ¶ 0388 - Pg. 43 ¶ 0389, Pg. 43 ¶ 0392 - 0393) 

-	With regards to claims 4 and 13, Burry et al. in view of Chaudhry et al. disclose the system and method of claims 3 and 12, respectively, wherein the predefined class includes vehicles. (Burry et al., Fig. 3, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0045 - 0046) In addition, analogous art Chaudhry et al. disclose wherein the predefined class includes vehicles. (Chaudhry et al., Figs. 7C & 14C, Pg. 13 ¶ 0144 - 0145, Pg. 17 ¶ 0199, Pg. 21 ¶ 0235, Pg. 31 ¶ 0311, Pg. 39 ¶ 0367 - 0368, Pg. 42 ¶ 0386, Pg. 42 ¶ 0388 - Pg. 43 ¶ 0390) 

-	With regards to claims 5 and 14, Burry et al. in view of Chaudhry et al. disclose the system and method of claims 1 and 10, respectively. Burry et al. fail to disclose explicitly wherein the first computing device is further configured to determine that the value corresponding to the at least one area of the at least one image is beyond a predefined threshold. Pertaining to analogous art, Burry et al. in view of Chaudhry et al. disclose wherein the first computing device is 

-	With regards to claims 6 and 15, Burry et al. in view of Chaudhry et al. disclose the system and method of claims 1 and 10, respectively, wherein the at least one object comprises a first object and a second object, (Burry et al., Figs. 1B, 6A- 6C, 8A, 8B & 10, Pg. 2 ¶ 0030, Pg. 4 ¶ 0042 - 0044, Pg. 5 ¶ 0048 - 0051) the first computing device is further configured to: determine a first classification for the first object corresponding to a first area of the at least one image, (Burry et al., Figs. 1B, 3, 6A- 6C, 8A, 8B & 10, Pg. 2 ¶ 0030, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0042 - 0046, Pg. 5 ¶ 0048 - 0051) and a second classification for the second object corresponding to a second area of the at least one image; (Burry et al., Figs. 1B, 3, 6A- 6C, 8A, 8B & 10, Pg. 2 ¶ 0030, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0042 - 0046, Pg. 5 ¶ 0048 - 0051) and generate the arrival message indicating the first object or the second object corresponding to the at least one of the first classification and the second classification that meets predefined criteria. (Burry et al., Figs. 3 - 5, Pg. 2 ¶ 0030, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0044, Pg. 4 ¶ 0046, Pg. 5 ¶ 0048 - 0049) Burry et al. fail to disclose explicitly determining a first value for the first object corresponding to a first area of the at least one image, and a second value for the second object corresponding to a second area of the at value and the second value that is beyond the predefined threshold. Pertaining to analogous art, Chaudhry et al. disclose wherein the at least one object comprises a first object and a second object, (Chaudhry et al., Figs. 11A, 15A - 15I & 17A - 17C, Pg. 32 ¶ 0314 - 0316, Pg. 34 ¶ 0331, Pg. 35 ¶ 0334 - 0336, Pg. 37 ¶ 0353, Pg. 39 ¶ 0364 - 0365 and 0368) the first computing device is further configured to: determine a first value for the first object corresponding to a first area of the at least one image, (Chaudhry et al., Figs. 7C, 12B & 17A - 18, Pg. 17 ¶ 0199, Pg. 28 ¶ 0283, Pg. 33 ¶ 0320, Pg. 34 ¶ 0331, Pg. 35 ¶ 0335, Pg. 37 ¶ 0353 - Pg. 38 ¶ 0359, Pg. 41 ¶ 0382 - Pg. 42 ¶ 0384, Pg. 42 ¶ 0388 - Pg. 43 ¶ 0389, Pg. 43 0392 - 0393) and a second value for the second object corresponding to a second area of the at least one image; (Chaudhry et al., Figs. 7C, 12B & 17A - 18, Pg. 17 ¶ 0199, Pg. 28 ¶ 0283, Pg. 33 ¶ 0320, Pg. 34 ¶ 0331, Pg. 35 ¶ 0335, Pg. 37 ¶ 0353 - Pg. 38 ¶ 0359, Pg. 41 ¶ 0382 - Pg. 42 ¶ 0384, Pg. 42 ¶ 0388 - Pg. 43 ¶ 0389, Pg. 43 ¶ 0392 - 0393) determine that at least one of the first value and the second value is not beyond a predefined threshold (Chaudhry et al., Figs. 7C, 12B, 14A - 14C, 17B & 18, Pg. 11 ¶ 0129, Pg. 13 ¶ 0146 - 0148, Pg. 17 ¶ 0199, Pg. 28 ¶ 0283, Pg. 34 ¶ 0331, Pg. 35 ¶ 0335, Pg. 37 ¶ 0353 - Pg. 38 ¶ 0359, Pg. 40 ¶ 0375, Pg. 41 ¶ 0382 - Pg. 42 ¶ 0384, Pg. 42 ¶ 0388 - Pg. 43 ¶ 0389, Pg. 43 ¶ 0392 - 0393) and that at least one 

-	With regards to claim 7, Burry et al. in view of Chaudhry et al. disclose the system of claim 1, wherein the first computing device is further configured to determine whether the at least one object moved. (Burry et al., Figs. 4 - 6C, Pg. 1 ¶ 0009 - Pg. 2 ¶ 0011, Pg. 3 ¶ 0032 - 0036, Pg. 4 ¶ 0039 - 0040 and 0042 - 0046, Pg. 5 ¶ 0048 - 0049 and 0051) Burry et al. fail to disclose expressly determining whether the object moved based on the at least one area and a previously determined area determined from a previous image. Pertaining to analogous art, Chaudhry et al. disclose wherein the first computing device is further configured to determine whether the at least one object moved based on the at least one area and a previously determined area determined from a previous image. (Chaudhry et al., Figs. 7B, 11A - 11C, 12A, 12B & 13C, Pg. 12 ¶ 0132 - 0134, Pg. 19 ¶ 0222 - Pg. 20 ¶ 0226, Pg. 21 ¶ 0228 - 0229, Pg. 39 ¶ 

-	With regards to claim 8, Burry et al. in view of Chaudhry et al. disclose the system of claim 7, further comprising determining that the at least one object moved. (Burry et al., Figs. 4 - 6C, Pg. 1 ¶ 0009 - Pg. 2 ¶ 0011, Pg. 3 ¶ 0032 - 0036, Pg. 4 ¶ 0039 - 0040 and 0042 - 0046, Pg. 5 ¶ 0048 - 0049 and 0051)  Burry et al. fail to disclose explicitly determining that the at least one object moved based on a distance between the at least one area and the previously determined area. Pertaining to analogous art, Chaudhry et al. disclose determining that the at least one object moved based on a distance between the at least one area and the previously determined area. (Chaudhry et al., Figs. 7B, 11A - 11C, 12A, 12B & 13C, Pg. 12 ¶ 0132 - 0134, Pg. 19 ¶ 0216 and 0222, Pg. 20 ¶ 0224 - Pg. 21 ¶ 0229, Pg. 25 ¶ 0259, Pg. 39 ¶ 0368, Pg. 43 ¶ 0395) 

-	With regards to claim 17, [as best understood by the Examiner and being treated as being dependent upon claim 16] Burry et al. in view of Chaudhry et al. disclose the computer-readable storage medium of claim 15 [16] wherein the executable instructions, when executed by the one or more processors, cause the one or more processors to classify the at least one object in the at least one image. (Burry et al., Fig. 3, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0045 - 0046) In addition, analogous art Chaudhry et al. disclose classifying the at least one object in the at least one image. (Chaudhry et al., Figs. 7A, 7C, 11A, 11B, 12A, 12B & 17A - 18, 

-	With regards to claim 18, [as best understood by the Examiner and being treated as being dependent upon claim 16] Burry et al. in view of Chaudhry et al. disclose the computer-readable storage medium of claim 15 [16] wherein the executable instructions, when executed by the one or more processors, cause the one or more processors to determine whether the at least one object is classified as the predefined class. (Burry et al., Fig. 3, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0045 - 0046) In addition, analogous art Chaudhry et al. disclose determining whether the at least one object is classified as the predefined class. (Chaudhry et al., Figs. 7A, 7C, 11A, 11B, 12A, 12B, 14A - 14C & 17A - 18, Pg. 11 ¶ 0123, Pg. 12 ¶ 0134, Pg. 13 ¶ 0144 - 0148, Pg. 17 ¶ 0199, Pg. 28 ¶ 0283, Pg. 33 ¶ 0320, Pg. 35 ¶ 0335, Pg. 37 ¶ 0353 - 0354, Pg. 38 ¶ 0357 - 0359, Pg. 39 ¶ 0365 - 0368, Pg. 40 ¶ 0375, Pg. 41 ¶ 0382 - Pg. 42 ¶ 0384, Pg. 42 ¶ 0388 - Pg. 43 ¶ 0389, Pg. 43 ¶ 0392 - 0393) 

-	With regards to claim 19, [as best understood by the Examiner and being treated as being dependent upon claim 16] Burry et al. in view of Chaudhry et al. disclose the computer-readable storage medium of claim 15 [16]. Burry et al. fail to disclose explicitly wherein the executable instructions, when executed by the one or more processors, cause the one or more processors to determine that the value corresponding to the at least one area of the at least one image is beyond a predefined threshold. Pertaining to analogous art, Chaudhry et al. disclose 

-	With regards to claim 20, [as best understood by the Examiner and being treated as being dependent upon claim 16] Burry et al. in view of Chaudhry et al. disclose the computer-readable storage medium of claim 15 [16] wherein the executable instructions, when executed by the one or more processors, cause the one or more processors to: determine a first classification for the first object corresponding to a first area of the at least one image, (Burry et al., Figs. 1B, 3, 6A- 6C, 8A, 8B & 10, Pg. 2 ¶ 0030, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0042 - 0046, Pg. 5 ¶ 0048 - 0051) and a second classification for the second object corresponding to a second area of the at least one image; (Burry et al., Figs. 1B, 3, 6A- 6C, 8A, 8B & 10, Pg. 2 ¶ 0030, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0042 - 0046, Pg. 5 ¶ 0048 - 0051) and generate the arrival message indicating the first object or the second object corresponding to the at least one of the first classification and the second classification that meets predefined criteria. (Burry et al., Figs. 3 - 5, Pg. 2 ¶ 0030, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0044, Pg. 4 ¶ 0046, Pg. 5 ¶ 0048 - 0049) Burry et al. fail to disclose explicitly determining a first value for the first object corresponding to a first area of the at least one image, and a second value for the second object corresponding to a second area of the at least one image; determining that at value and the second value that is beyond the predefined threshold. Pertaining to analogous art, Chaudhry et al. disclose determining a first value for the first object corresponding to a first area of the at least one image, (Chaudhry et al., Figs. 7C, 12B & 17A - 18, Pg. 17 ¶ 0199, Pg. 28 ¶ 0283, Pg. 33 ¶ 0320, Pg. 34 ¶ 0331, Pg. 35 ¶ 0335, Pg. 37 ¶ 0353 - Pg. 38 ¶ 0359, Pg. 41 ¶ 0382 - Pg. 42 ¶ 0384, Pg. 42 ¶ 0388 - Pg. 43 ¶ 0389, Pg. 43 0392 - 0393) and a second value for the second object corresponding to a second area of the at least one image; (Chaudhry et al., Figs. 7C, 12B & 17A - 18, Pg. 17 ¶ 0199, Pg. 28 ¶ 0283, Pg. 33 ¶ 0320, Pg. 34 ¶ 0331, Pg. 35 ¶ 0335, Pg. 37 ¶ 0353 - Pg. 38 ¶ 0359, Pg. 41 ¶ 0382 - Pg. 42 ¶ 0384, Pg. 42 ¶ 0388 - Pg. 43 ¶ 0389, Pg. 43 0392 - 0393) determining that at least one of the first value and the second value is not beyond a predefined threshold (Chaudhry et al., Figs. 7C, 12B, 14A - 14C, 17B & 18, Pg. 11 ¶ 0129, Pg. 13 ¶ 0146 - 0148, Pg. 17 ¶ 0199, Pg. 28 ¶ 0283, Pg. 34 ¶ 0331, Pg. 35 ¶ 0335, Pg. 37 ¶ 0353 - Pg. 38 ¶ 0359, Pg. 40 ¶ 0375, Pg. 41 ¶ 0382 - Pg. 42 ¶ 0384, Pg. 42 ¶ 0388 - Pg. 43 ¶ 0389, Pg. 43 ¶ 0392 - 0393) and that at least one of the first value and the second value is beyond the predefined threshold; (Chaudhry et al., Figs. 7C, 12B, 14A - 14C, 17B & 18, Pg. 11 ¶ 0129, Pg. 13 ¶ 0146 - 0148, Pg. 17 ¶ 0199, Pg. 28 ¶ 0283, Pg. 34 ¶ 0331, Pg. 35 ¶ 0335, Pg. 37 ¶ 0353 - Pg. 38 ¶ 0359, Pg. 40 ¶ 0375, Pg. 41 ¶ 0382 - Pg. 42 ¶ 0384, Pg. 42 ¶  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burry et al. U.S. Publication No. 2017/0323370 A1 in view of Chaudhry et al. U.S. Publication No. 2018/0012463 A1 as applied to claim 7 above, and further in view of Kriel et al. U.S. Publication No. 2014/0205139 A1.

-	With regards to claim 9, Burry et al. in view of Chaudhry et al. disclose the system of claim 7, further comprising determining that the at least one object moved. (Burry et al., Figs. 4 - 6C, Pg. 1 ¶ 0009 - Pg. 2 ¶ 0011, Pg. 3 ¶ 0032 - 0036, Pg. 4 ¶ 0039 - 0040 and 0042 - 0046, Pg. 5 ¶ 0048 - 0049 and 0051) Burry et al. fail to disclose explicitly determining that the at least one object moved based on an amount of time from when the previous image was captured to when the at least one image was captured. Pertaining to analogous art, Kriel et al. disclose determining that the at least one object moved based on an amount of time from when the previous image was captured to when the at least one image was captured. (Kriel et al., Fig. 5, Pg. 5 ¶ 0037 - 0039, Pg. 7 ¶ 0052 - 0053) Burry et al. in view of Chaudhry et al. and Kriel et al. are combinable . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bernal et al. U.S. Publication No. 2015/0310459 A1; which is directed towards video based detection of drive-arounds in a retail setting that detects entry of customer vehicle onto retail premises and tracks their movement to determine whether a vehicle merely drove around the premises.  
Burry et al. U.S. Publication No. 2013/0204719 A1; which is directed towards systems and methods expediting pickup orders for customers by 
Lyman et al. U.S. Publication No. 2018/0158265 A1; which is directed towards methods and systems for detecting a presence of a delivery arriving at a premises and notifying a user to their presence. 
Madden et al. U.S. Publication No. 2019/0356505 A1; which is directed towards methods and systems for monitoring and recognizing activities of users around their home using computer vision based pattern recognition and machine learning and notifying users when various activities are detected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 



/ERIC RUSH/Primary Examiner, Art Unit 2667